In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an amended order of the Supreme Court, Nassau County (Brandveen, J.), dated June 14, 2007, which granted that branch of the motion of the defendants Board of Education of the Manhasset Union Free School District, Earn Mumfort, Fatricia Brady, and Arnold Sims which was for a protective order barring disclosure of certain records.
Ordered that the amended order is affirmed, without costs or disbursements.
We have examined the sealed materials in camera and have determined that the Supreme Court providently exercised its discretion in granting a protective order barring the disclosure of these records (see Culbert v City of New York, 254 AD2d 385, 388 [1998]; see generally Mirand v City of New York, 84 NY2d 44, 49 [1994]). Rivera, J.E, Angiolillo, Dickerson and Chambers, JJ., concur.